587 F. Supp. 1128 (1984)
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Plaintiff,
v.
OLD DOMINION FREIGHT LINE, INC., Defendant.
Civ. No. C-83-781-G.
United States District Court, M.D. North Carolina, Greensboro Division.
March 7, 1984.
David L. Slate, Gen. Counsel, Michael A. Middleton, Associate Gen. Counsel, E.E. O.C., Washington, D.C., Mary B. Chamblee, Sr. Trial Atty., Charlotte, N.C., for plaintiff.
*1129 John O. Pollard, Blakeney Alexander & Machen, Charlotte, N.C., for defendant.

MEMORANDUM OPINION AND ORDER
BULLOCK, District Judge.
This matter is before the court on the Defendant's motion for summary judgment on the ground that the Equal Employment Opportunity Commission (the "Commission") lacks the power to enforce the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (ADEA). Defendant's motion is premised on the inclusion of a one-house legislative veto provision in the Reorganization Act of 1977, 5 U.S.C. § 901 et seq., under which enforcement power for the ADEA was transferred from the Department of Labor to the Commission, and the Supreme Court's ruling that the veto procedure is unconstitutional in Immigration and Naturalization Service v. Chadha, ___ U.S. ___, 103 S. Ct. 2764, 77 L. Ed. 2d 317 (1983).
An impressive line of authority has held that the Commission may enforce the powers given it under the Reorganization Act despite the inclusion of the one-house legislative veto provision. EEOC v. Hernando Bank, 724 F.2d 1188 (5th Cir.1984); EEOC v. Chrysler Corp., 33 Fair Empl. Prac. Cas. (BNA) 1838 (E.D.Mich.1984); EEOC v. El Paso Natural Gas Co., 33 Fair Empl.Prac. Cas. (BNA) 1837 (W.D.Tex.1984); EEOC v. Cudahy Foods Co., 33 Fair Empl. Prac. Cas. (BNA) 1836 (W.D.Wash.1983); EEOC v. City of Memphis, 33 Fair Empl. Prac. Cas. (BNA) 1089 (W.D.Tenn.1983); EEOC v. Jackson County, 33 Fair Empl. Prac. Cas. (BNA) 963 (W.D.Mo.1983); Muller Optical Co. v. EEOC, 574 F. Supp. 946 (W.D.Tenn.1983). Two courts have held that the Commission lacks enforcement authority. EEOC v. Westinghouse Elec. Corp., 33 Fair Empl. Prac. Cas. (BNA) 1232 (W.D.Pa.1984); EEOC v. Allstate Ins. Co., 570 F. Supp. 1224 (S.D.Miss.1983). One court has refused to rule on the matter. EEOC v. Pan Am World Airways, 33 Fair Empl. Prac. Cas. (BNA) 1232 (S.D.N.Y.1984).
After careful consideration of the various opinions dealing with this matter, the briefs filed by the parties, and the court's own research, the court is not persuaded that the Commission lacks the power to enforce the Age Discrimination in Employment Act.
IT IS THEREFORE ORDERED that Defendant's motion for summary judgment is DENIED.